940 F.2d 1538
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Alicia Jo GOWER, Plaintiff-Appellant,v.STATE OF OKLAHOMA, Defendant-Appellee.
No. 91-5038.
United States Court of Appeals, Tenth Circuit.
Aug. 14, 1991

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Alicia Jo Gower filed a petition in the district court for removal of criminal proceedings brought against her in the State of Oklahoma.  She alleged in her petition, and on appeal, that there is an "odor of conspiracy" surrounding the prosecutor and her prosecution and that her appointed counsel "has not or will not properly represent [her] or allow her to assist in her own defense."


3
The district court denied Gower's motion to proceed in forma pauperis, and dismissed the removal petition.  Subsequently, the district court also denied Gower's application for a certificate of probable cause.  Gower appeals the district court's order denying her permission to proceed in forma pauperis, and dismissing her petition.  We affirm.  Nothing in Gower's petition for removal merits federal court jurisdiction.  Her remedy, both with respect to any extraordinary relief to which she may be entitled, and with respect to any deficiencies which may result from her criminal prosecution, lies in the first instance with the state courts.


4
Because Gower has neither raised a reasoned argument on the law and facts, Coppedge v. United States, 369 U.S. 438 (1962), nor demonstrated the issues raised are debatable among jurists, Barefoot v. Estelle, 463 U.S. 880, reh'g denied, 464 US. 874 (1983), we deny a certificate of probable cause and the motion to proceed in forma pauperis.  The appeal is DISMISSED.  All pending motions are DENIED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3